ORDER

PER CURIAM.
Claimant, Josephine Flowers, appeals from a workers’ compensation award issued by the Labor and Industrial Relations Commission.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order. .
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).